Case 1:16-cv-05165-ER-KNF Document 3177-5 Filed 02/21/20 Page 1 of 7




                EXHIBIT 5
            Case 1:16-cv-05165-ER-KNF Document 3177-5 Filed 02/21/20 Page 2 of 7




About Workforce TeleTime
The telephone timekeeping system
non-exempt employees will use to:
  • Record start and stop times, meals, and
    department transfers
  • Enter time off hours
  • Make inquiries regarding their:
     –   Daily schedule
     –   Weekly schedule
     –   Time off (accrual) balances
     –   Total hours
     –   Last time stamp

  Employees should call from a Quest Diagnostics site.

                                                                                   QUEST000001   1
                 Case 1:16-cv-05165-ER-KNF Document 3177-5 Filed 02/21/20 Page 3 of 7




Accessing Workforce TeleTime
1.   From any phone, dial the 1-800-469-5886. A welcome message prompts
     you for your employee ID.
2.   Use the key pad to enter your Employee ID (including any leading
     zeros), then press the # (pound) key. Example: 065432#
3.   Enter your password (initially this will be 123456), then press #, e.g., 123456#.
     The system prompts you to create a new password at least six numbers in
     length.
4.   After changing your password and then confirming your new password,
     follow the menu options described on the following slide. Menu options
     change according to the time of day.
        • After you become familiar with the voice prompts, you can just enter your
          login information and a menu option instead of listening to each voice prompt.
5.   Press the # key to log out or just hang up after you are finished.




                                                                                           QUEST000002   2
                                Case 1:16-cv-05165-ER-KNF Document 3177-5 Filed 02/21/20 Page 4 of 7




TeleTime Job Aid – Mobile Examiners
 As a mobile examiner, you will use the Workforce TeleTime phone system to record your working hours (in/out
 punches).
  • Record your time as soon as you begin travel to your first appointment because your home is your ‘place of work’.
   •    If you will be returning home after your first appointment, punch out as soon as you arrive home. If travel to your second
        appointment of the day starts/ends at home, punch in as you are leaving home and punch out when you return home.
   •    If you are going immediately from your first appointment to your second appointment of the day, remain punched in until all sequential
        appointments are completed.
   •    If you have a gap between appointments, you are free to use this time as you wish, therefore you should punch out when you complete
        your appointment and punch back in when you begin to travel to your next appointment.
   •    If you are working in the branch as an hourly employee, use TeleTime to clock in when you arrive and clock out when you leave.

        Example:                               •   Punch in when you leave for your 9:00 a.m. appointment and punch out when you return home.
          Your appointments for Monday         •   Punch in again when you leave for your 11:30 a.m. appointment. You will be running errands and
          are at 9:00 a.m., 11:30 a.m., 2:30       eating lunch, so punch out when you complete your 11:30 appointment. The time you punch out
          p.m., and 3:15 p.m.                      will also be considered the beginning of your meal period.
                                               •   Punch in when you start to travel to your 2:30 p.m. appointment and since your 2:30 p.m. and
                                                   3:15 p.m. appointments are back to back, do not punch out until you arrive home after your 3:15
                                                   p.m. appointment.

       Punch In/Out Procedure
       1. From any phone, dial the 1-800-469-5886. A welcome message prompts you for your employee ID.
       2. Use the key pad to enter your employee ID (including any leading zeros), then press the pound (#) key.
          Example: 065432#
       3. Enter your password (initially this will be 123456), then press the # key. The system prompts you to create a new password at least six
          numbers in length. Note: This step does NOT require you to call SAM for password reset.
       4. After changing your password and then confirming your new password, you will need only to enter "1#" to punch in or out, or follow the menu
          options, which change according to the time of day. These options are shown on page 2 of this job aid.
               • After you become familiar with the voice prompts, you can just enter your login information and option numbers instead of listening to
                 each voice prompt.
                                                                                                                                      QUEST000003
June 8, 2012                                                    Quest Diagnostics, Internal Use Only                                                      Page 1
                          Case 1:16-cv-05165-ER-KNF Document 3177-5 Filed 02/21/20 Page 5 of 7

 Dial 1-800-469-5886. After entering your Employee ID (including leading zeros) and password...
Press Menu Option…             Then…

 1    Record Time Stamp         Press # to record your arrival or departure for the day or for meals.
                                                                                                        Password Reset via SAM
                                                                                                        ONLY if your forget your password
 2    Labor Account Transfer    Enter the labor entry code for labor level [the department
                                number to which you are transferring temporarily], then                 1. Call Secure Access Manager (SAM) at
                                press #.                                                                   1-877-537-8378, Option 2, answer the security
                                                                                                           questions, and then follow the prompts for
                                                                                                           resetting your TeleTime password. Be sure to
 3    Inquiry menu             1 Single Day’s Schedule                                                     write down this temporary password.
                                   Enter the date for which you’d like to hear the
                                                                                                           Note: The new SAM temporary password is
                                   schedule, e.g., 0504, then press #.
                                                                                                           used as a one time password the first time
                               2 Week’s Schedule                                                           you call into TeleTime after reset.
                                   Enter the starting date, e.g., 0504, then press                         Allow approximately 15 minutes for SAM to
                                   #.
                               3 Accruals Balances*                                                        reset the temporary password before calling
                                                        * The time off balance
                               4 Total Hours              may vary slightly                                TeleTime again.
                               5 Last Time Stamp          from the pay check
                                                          balance due to                                2. Call the TeleTime 1-800-469-5886, and when
                                                          rounding.                                        prompted, enter the temporary password
                                                                                                           provided by SAM.
 4    Personal Options menu    1 Change password           Other Options:                                  Once you provide the temporary SAM
                               3 Record name               * Help                                          password, the system will prompt you to set
                                                                                                           up a new permanent TeleTime password
                                                           # Disconnect or Return
                                                                                                           (entered twice for confirmation). This creates
                                                             to previous menu
                                                                                                           your new permanent password within
                                                                                                           TeleTime. You can either proceed to record
                                                                                                           your TeleTime information or simply hang
                                                                                                           up.
                                                                                                           Note: If you were unable to punch in or out
                          New employees will be automatically enrolled in the                              due to a forgotten password, make sure to
                                                                                                           record the correct punch on the Workforce
                          SAM Telephone password reset option. They do not
           Important!     have to register a SAM Profile on a PC to use the
                                                                                                           Central Adjustment Log located on the
                                                                                                           intranet under:
                          telephone password reset option.
                                                                                                           employee center > Workforce Central >
                                                                                                           Documentation and Training > Forms



                                                                                                                                   QUEST000004
June 8, 2012                                              Quest Diagnostics, Internal Use Only                                                       Page 2
             Case 1:16-cv-05165-ER-KNF Document 3177-5 Filed 02/21/20 Page 6 of 7




TeleTime Password Reset
IMPORTANT! New employees will be automatically enrolled in the
SAM Telephone Password Reset option. They do not have to
register a SAM Profile via a PC to use this password reset option.
If you forget your password:

1.   Call Secure Access Manager (SAM) at 1-877-537-8378,
     Option 2, answer the security questions, and then follow
     the prompts for resetting your TeleTime password.

2.   Call TeleTime, and when prompted, enter the temporary
     password provided by SAM and then change the
     password.

             Note: Please wait about 15 minutes before trying to
             access TeleTime after requesting a password reset.


                                                                                    QUEST000005   5
                 Case 1:16-cv-05165-ER-KNF Document 3177-5 Filed 02/21/20 Page 7 of 7




Who to Contact
If the Issue is…                               Then…
An employee has a question about                The employee should contact
his or her timecard or schedule                 his or her manager or supervisor

A manager/supervisor “How to”                   The manager should contact
Question, e.g., “How do I enter a               Corporate Payroll Services at
comment for a late punch?”                      1-877-783-7353
A manager can’t answer                          The manager should contact
an employee’s question                          Corporate Payroll Services at
                                                1-877-783-7353
System Unavailable                              Contact the IT Service Desk
Message*                                        at 1-877-537-8378

*Don’t forget! During restricted hours, only punch activities (Time Stamp
and Department Transfers) are available. If you try accessing a non-punch
activity (e.g., entering hours or making inquiries) during these hours and it is
unavailable, it does not mean that the system is unavailable.
                                                                                        QUEST000006   6
